This opinion is subject to administrative correction before final disposition.




                                  Before
                     TANG, LAWRENCE, and ATTANASIO
                         Appellate Military Judges
                           _________________________

                             UNITED STATES
                                 Appellee

                                         v.

                         Luke W. JOHNSON
                  Lance Corporal (E-3), U.S. Marine Corps
                                Appellant

                                No. 201900097

                              Decided: 17 July 2019.
   Appeal from the United States Navy-Marine Corps Trial Judiciary.
   Military Judges: Major John L. Ferriter, USMC (arraignment); Major
   Nate A. Bonner, USMCR (trial). Sentence adjudged 9 January 2019 by
   a special court-martial convened at Marine Corps Base Camp Pend-
   leton, California, consisting of a military judge sitting alone. Sentence
   approved by convening authority: reduction to E-1, forfeiture of two-
   thirds pay1 per month for six months, confinement for six months, and
   a bad-conduct discharge. 2
   For Appellant: Commander C. Eric Roper, JAGC, USN.
   For Appellee: Brian K. Keller, Esq.




   1 The adjudged and approved sentence to forfeiture of “two-thirds pay” was im-
proper. We take corrective action to convert the forfeiture to a whole dollar amount.
   2  Pursuant to a pretrial agreement, the convening authority suspended confine-
ment in excess of 120 days and suspended execution of the bad conduct discharge un-
til the appellant’s administrative separation processing is complete, at which time,
unless earlier vacated, the bad-conduct discharge will be automatically remitted.
                  United States v. Johnson, No. 201900097


                          _________________________

       This opinion does not serve as binding precedent under
             NMCCA Rule of Appellate Procedure 30.2(a).
                          _________________________

PER CURIAM:
    After careful consideration of the record, submitted without assignment of
error, we have determined that the approved findings are correct in law and
fact. After corrective action by this court, the approved sentence will be like-
wise correct in law and fact. We find no error materially prejudicial to appel-
lant’s substantial rights occurred. Articles 59 and 66, UCMJ, 10 U.S.C. §§
859, 866.
    The military judge incorrectly adjudged forfeitures in the amount of “two-
thirds pay per month” for six months. A sentence to forfeitures must “state
the exact amount in whole dollars to be forfeited each month.” RULE FOR
COURTS-MARTIAL 1003(a)(2), MANUAL FOR COURTS-MARTIAL, UNITED STATES
(2019 ed.); see also United States v. Rosado, 68 M.J. 199 (C.A.A.F. 2009).
    Additionally, the court-martial order (CMO) does not accurately reflect
the deferment of all confinement suspended pursuant to the terms of the pre-
trial agreement. Although we find no prejudice from this scrivener’s error,
the appellant is entitled to have court-martial records that correctly reflect
the content of his proceeding. United States v. Crumpley, 49 M.J. 538, 539 (N-
M. Ct. Crim. App. 1998). Accordingly, the supplemental CMO shall reflect
that this deferment was requested by the appellant and approved by the con-
vening authority.
    The findings and only so much of the sentence as provides for a reduction
to E-1, forfeiture of $1,120.00 pay per month for six months, and confinement
for six months, are AFFIRMED.

                                FOR THE COURT:




                                RODGER A. DREW, JR.
                                Clerk of Court




                                       2